In order to prevail on a motion for a preliminary injunction,
*692the movant must demonstrate, by clear and convincing evidence, (1) a likelihood of ultimate success on the merits, (2) irreparable injury absent the granting of the preliminary injunction, and (3) that a balancing of the equities favors the movant’s position (see Tatum v Newell Funding, LLC, 63 AD3d 911, 912 [2009]; Gluck v Hoary, 55 AD3d 668 [2008]; Apa Sec., Inc. v Apa, 37 AD3d 502, 503 [2007]). The decision to grant or deny a preliminary injunction rests in the sound discretion of the Supreme Court (see Automated Waste Disposal, Inc. v Mid-Hudson Waste, Inc., 50 AD3d 1072, 1073 [2008]; Ruiz v Meloney, 26 AD3d 485, 486 [2006]).
Here, the Supreme Court properly denied the plaintiffs’ motion for a preliminary injunction because the plaintiffs failed to demonstrate, by clear and convincing evidence, a likelihood of success on the merits (see Tatum v Newell Funding, LLC, 63 AD3d at 912; Gluck v Hoary, 55 AD3d at 668) or that they would suffer irreparable injury if the preliminary injunction was not granted (see Dixon v Malouf, 61 AD3d 630 [2009]; Automated Waste Disposal, Inc. v Mid-Hudson Waste, Inc., 50 AD3d at 1073; Matos v City of New York, 21 AD3d 936, 937 [2005]; 1659 Ralph Ave. Laundromat Corp. v Ben David Enters., 307 AD2d 288, 289 [2003]). Co vello, J.E, Lott, Roman and Miller, JJ., . concur.